Exhibit 10.1

 

 

FIRST AMENDMENT

TO
EXCHANGE AGREEMENT

 

FIRST Amendment to EXCHANGE AGREEMENT (this “Amendment”) dated as of December
22, 2014, by and between Heritage Oaks Bancorp, a California corporation (the
“Company”), and Castle Creek Capital Partners IV, LP, a Delaware limited
liability partnership (the “Investor”). Except where otherwise provided herein,
the capitalized terms used in this Amendment shall have the respective meanings
assigned to such terms in, and all section references contained herein shall
refer to, the Agreement (as defined below). This Amendment is made with
reference to the following facts and circumstances:

 

Recitals

 

A.                The Company and the Investor entered into that certain
Exchange Agreement, dated as of October 29, 2014 (the “Agreement”).

 

B.                 The Company and the Investor desire to amend certain terms of
the Agreement pursuant to this Amendment.

 

Agreement

 

Now, Therefore, in consideration of the promises and mutual covenants and
agreements herein contained, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree to amend the Agreement as follows:

 

1.      Amendment to Section 1.1(a). Section 1.1(a) of the Agreement is hereby
amended be deleting it and replacing it with the following:

 

The initial closing (the “Initial Closing”) of the Preferred Exchange with
respect to 840,841 of the Preferred Shares (the “Initial Closing Preferred
Shares”) will take place at the offices of Manatt, Phelps & Phillips, LLP, 11355
West Olympic Boulevard, Los Angeles, California 90064, or remotely via the
electronic or other exchange of documents and signature pages, as the parties
may agree. The Initial Closing shall take place on or before December 31, 2014;
provided that the conditions set forth in Sections 1.1(c)(i), 1.1(c)(ii) and
1.1(d) shall have been satisfied or waived, or at such other place, time and
date as shall be agreed between the Company and the Investor. The time and date
on which the Initial Closing occurs is referred to in this Agreement as the
“Initial Closing Date.” The subsequent closing (the “Subsequent Closing”) of the
Preferred Exchange with respect to 348,697 of the Preferred Shares (the
“Subsequent Closing Preferred Shares”) will take place at the offices of Manatt,
Phelps & Phillips, LLP, 11355 West Olympic Boulevard, Los Angeles, California
90064, or remotely via the electronic or other exchange of documents and
signature pages, as the parties may agree. The Subsequent Closing shall take
place on the fifth (5th) business day following the business day on which the
conditions set forth in Sections 1.1(c) and (d) shall have been satisfied or
waived, or at such other place, time and date as shall be agreed between the
Company and the Investor. The time and date on which the Subsequent Closing
occurs is referred to in this Agreement as the “Subsequent Closing Date.”

 

2.      Amendment to Section 1.1(b). Section 1.1(b) of the Agreement is hereby
amended by deleting it and replacing it with the following:

 



 

 

Subject to the fulfillment or waiver of the conditions to the Initial Closing or
the Subsequent Closing, as applicable, in this Section 1.1, at the Initial
Closing or the Subsequent Closing, as applicable (i) the Company will cause the
transfer agent for the Common Stock to register 840,841 shares of Common Stock
(the “Initial Exchange Shares”), or 348,697shares of Common Stock (the
“Subsequent Exchange Shares”), as applicable, in the name of the Investor and
deliver reasonably satisfactory evidence of such registration to the Investor
and (ii) the Investor will deliver the certificate(s) representing the Initial
Closing Preferred Shares or the Subsequent Closing Exchange Shares, as
applicable, marked cancelled to the Company.

 

3.      Amendment to Section 1.1(c). Section 1.1(c) of the Agreement is hereby
amended by deleting it and replacing it with the following:

 

The respective obligations of each of the Investor and the Company to consummate
the Initial Closing or the Subsequent Closing, as applicable, are subject to the
fulfillment (or waiver by the Company and the Investor, as applicable) prior to
the Initial Closing or Subsequent Closing, as applicable, of the following
conditions specifically provided for in Section 1.1(a) with respect to the
Initial Closing or Subsequent Closing, as applicable (i) any approvals,
non-objections or authorizations of all United States and other governmental,
regulatory or judicial authorities (collectively, “Governmental Entities”)
required for the consummation of the Initial Closing or Subsequent Closing, as
applicable, shall have been obtained or made in form and substance reasonably
satisfactory to each party and shall be in full force and effect and all waiting
periods required by United States and other applicable law, if any, shall have
expired, (ii) no provision of any applicable United States or other law and no
judgment, injunction, order or decree of any Governmental Entity shall prohibit
consummation of the Initial Closing or Subsequent Closing, as applicable, as
contemplated by this Agreement, and (iii) the Investor shall have received a
non-control determination with respect to the Company from the Board of
Governors of the Federal Reserve System (or the Federal Reserve Bank of San
Francisco) and the California Department of Business Oversight, Division of
Financial Institutions, and the Investor shall provide written evidence of the
same to the Company on or prior to the Subsequent Closing.

 

4.      Amendment to Section 1.1(d). Section 1.1(d) of the Agreement is hereby
amended by deleting it and replacing it with the following:

 

The obligation of the Investor to consummate each of the Initial Closing and the
Subsequent Closing is also subject to the fulfillment (or waiver by the
Investor) at or prior to each of the Initial Closing and the Subsequent Closing
of each of the following conditions:

 

(i) (A) the representations and warranties of the Company set forth in Article
III of this Agreement shall be true and correct in all material respects as
though made on and as of the Initial Closing Date or Subsequent Closing Date, as
applicable (other than representations and warranties that by their terms speak
as of another date, which representations and warranties shall be true and
correct in all material respects as of such other date), and (B) the Company
shall have performed in all material respects all obligations required to be
performed by it under this Agreement at or prior to the Initial Closing or
Subsequent Closing, as applicable;

 

(ii) the Investor shall have received a certificate signed on behalf of the
Company by an executive officer certifying to the effect that the conditions set
forth in Section 1.1(d)(i) have been satisfied; and

 



 

 

(iii) the Company shall have delivered evidence in book-entry form, evidencing
the issuance of the Initial Exchange Shares or the Subsequent Exchange Shares,
as applicable, to the Investor.

 

5.                  Amendment to Section 2.1. Section 2.1 of the Agreement is
hereby amended by deleting it and replacing it with the following:

 

On the terms and subject to the conditions set forth in this Agreement, upon the
Initial Closing (i) the Company agrees to issue to the Investor, in exchange for
the Initial Closing Preferred Shares, the Initial Exchange Shares, and (ii) the
Investor agrees to deliver to the Company the Initial Closing Preferred Shares
marked cancelled in exchange for the Initial Exchange Shares (the “Initial
Preferred Exchange”). On the terms and subject to the conditions set forth in
this Agreement, upon the Subsequent Closing (i) the Company agrees to issue to
the Investor, in exchange for the Subsequent Closing Preferred Shares, the
Subsequent Exchange Shares, and (ii) the Investor agrees to deliver to the
Company the Subsequent Closing Preferred Shares marked cancelled in exchange for
the Subsequent Exchange Shares (the “Subsequent Preferred Exchange”).

 

6.                  Amendment to Section 2.2. Section 2.2 of the Agreement is
hereby amended by deleting it and replacing it with the following:

 

Settlement of the Initial Preferred Exchange will take place on the Initial
Closing Date, at which time the Investor will cause delivery of the Initial
Closing Preferred Shares to the Company or its designated agent marked cancelled
and the Company will cause delivery of the Initial Exchange Shares to the
Investor. Settlement of the Subsequent Preferred Exchange will take place on the
Subsequent Closing Date, at which time the Investor will cause delivery of the
Subsequent Closing Preferred Shares to the Company or its designated agent
marked cancelled and the Company will cause delivery of the Subsequent Exchange
Shares to the Investor.

 

7.                  Amendment to Section 2.3. Section 2.3 of the Agreement is
hereby amended by deleting it and replacing it with the following:

 

The Preferred Shares exchanged for the Exchange Shares pursuant to this Article
II are being reacquired by the Company and will be cancelled and therefore no
longer available for reissuance.

 

8.                  Amendment to Article III. The lead-in to Article III of the
Agreement is hereby amended by deleting it and replacing it with the following:

 

The Company represents and warrants to the Investor as of the date hereof, as of
the Initial Closing Date and as of the Subsequent Closing Date that:

 

9.                  Amendment to Section 4.2. Section 4.2 of the Agreement is
hereby amended by deleting it and replacing it with the following:

 

On or prior to the date that the registration statement on Form S-3 under the
Securities Act provided for in Section 5.5 is declared effective by the U.S.
Securities and Exchange Commission, the Company shall, at its expense, cause the
Exchange Shares to be listed on The NASDAQ Capital Market, subject to official
notice of issuance, and shall maintain such listing for so long as any Common
Stock is listed on such exchange.

 



 

 

10.              Amendment to Section 4.4. Section 4.4 of the Agreement is
hereby amended by deleting the word “Closing” and replacing it with the word
“Subsequent Closing”.

 

11.              Amendment to Section 5.5. Section 5.5 of the Agreement is
hereby amended by deleting the word “Closing” and replacing it with the word
“Subsequent Closing”.

 

12.              Amendment to Section 6.1. Section 6.1 of the Agreement is
hereby amended by deleting it and replacing it with the following:

 

This Agreement may be terminated at any time prior to the Subsequent Closing
with respect to the Subsequent Preferred Exchange only:

 

(a) by either the Investor or the Company if the Subsequent Closing shall not
have occurred by March 31, 2015; provided, however, that in the event the
Subsequent Closing has not occurred by such date, the parties will consult in
good faith to determine whether to extend the term of this Agreement, it being
understood that the parties shall be required to consult only until the fifth
day after such date and not be under any obligation to extend the term of this
Agreement thereafter; provided, further, that the right to terminate this
Agreement under this Section 6.1(a) shall not be available to any party whose
breach of any representation or warranty or failure to perform any obligation
under this Agreement shall have caused or resulted in the failure of the
Subsequent Closing to occur on or prior to such date;

 

(b) by either the Investor or the Company in the event that any Governmental
Entity shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement (or if any such Governmental Entity informs the Investor or the
Company that it intends to disapprove any notice or application required to be
filed by such party in order to consummate the transactions contemplated by this
Agreement) and such order, decree, ruling or other action shall have become
final and non-appealable; or

 

(c) by the mutual written consent of the Investor and the Company.

 

In the event of termination of this Agreement as provided in this Section 6.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto except that nothing herein shall relieve either
party from liability for any breach of this Agreement.

 

13.              Amendment to Section 6.2. Section 6.2 of the Agreement is
hereby amended by deleting it and replacing it with the following:

 

The representations and warranties of the Company made herein or in any
certificates delivered in connection with the Initial Closing or Subsequent
Closing, as applicable, shall survive the Initial Closing and Subsequent
Closing, respectively, without limitation.

 

14.              Due Authorization. Each party hereby represents and warrants
that (a) this Amendment has been duly and validly authorized, executed and
delivered by each party hereto, and no other action is required to consummate
the valid and binding execution and delivery of this Amendment to any party
hereto, (b) each party has the full legal right, power, capacity, and authority
to enter into this Amendment and to perform all of such party’s obligations
hereunder, and (c) the execution, delivery, and performance by each party of
such party’s obligations hereunder does not (i) violate or constitute an event
of default under any terms or provisions of any contract to which such party is
a party or by which such party is bound, (ii) conflict with any of the
organizational documents of such party, or (iii) conflict with or violate any
material legal requirement applicable to such party. The foregoing
representations and warranties shall survive the execution and delivery of this
Amendment.

 



 

 

15.              Cooperation. Each of the parties hereto, without further
consideration, shall execute and deliver such other documents and take such
other actions as may be reasonably necessary to consummate the transactions
contemplated by this Amendment, including, without limitation, the execution,
acknowledgment, verification, filing, recording, and publishing of all other
agreements, notices, instruments, and other documents consistent with the
purposes and intent of this Amendment that may be required by, or appropriate
under, applicable legal requirements.

 

16.              Miscellaneous.

 

(a)               Except as expressly modified hereby, all other terms and
provisions of the Agreement shall remain in full force and effect, are
incorporated herein by this reference, and shall govern the conduct of the
parties hereto; provided, however, to the extent of any inconsistency between
the provisions of the Agreement and the provisions of this Amendment, the
provisions of this Amendment shall control.

 

(b)               This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original Amendment, but all of which, taken
together, shall constitute one and the same Amendment, binding on the parties
hereto. The signature of any party hereto to any counterpart hereof shall be
deemed a signature to, and may be appended to any other counterpart hereof.

 

(c)                This Amendment and the Agreement (as hereby amended) together
contain and constitute the entire agreement between the parties hereto with
respect to the subject matter hereof, and this Amendment and the Agreement (as
hereby amended) may not be modified, amended, otherwise changed in any manner,
except as provided in the Agreement (as hereby amended).

 

(d)               This Amendment and the Agreement (as hereby amended) are
solely for the benefit of, in the case of this Amendment, the parties hereto,
and no other person or entity is entitled to rely upon or benefit from this
Amendment and/or the Agreement (as hereby amended) or any term hereof or
thereof.

 

(e)                Every provision of this Amendment is intended to be
severable. If any term or provision hereof is declared by a court of competent
jurisdiction to be illegal or invalid, such illegal or invalid terms or
provisions shall not affect the other terms and provisions hereof, which terms
and provisions shall remain binding and enforceable.

 

(f)                The headings used in this Amendment are for reference
purposes only, and are not intended to be used in construing this Amendment. As
used in this Amendment, the masculine gender shall include the feminine and
neuter, and the singular number shall include the plural, and vice versa.

 

(g)               This Amendment may be executed by any party by delivery of a
facsimile or electronic signature, which signature shall have the same force and
effect as an original signature. Any party which delivers a facsimile or
electronic signature shall promptly thereafter deliver an originally executed
signature to the other party hereto; provided however, that any failure to
deliver an original signature page shall not affect the validity of any
signature delivered by facsimile or electronically.

 

(h)               The provisions of this Amendment shall be construed and
enforced in accordance with the laws of the State of California.

 



 

 

In Witness Whereof, the parties have executed this Amendment effective as of the
date first set forth above.

 

HERITAGE OAKS BANCORP

 

By:_/s/Lonny Robinson________________________ 

Name: Lonny Robinson 

Title: CFO

 

CASTLE CREEK CAPITAL PARTNERS IV, LP

 

By:_/Mark Merlo_____________________________ 

Name: Mark Merlo 

Title: Managing Principal

 

 

 

 

 

[Signature Page to First Amendment to Exchange Agreement]

 

